Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on September 27, 2019. Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recite(s) determining, via a processor, a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user; monitoring the user, via the processor, to capture environmental and contextual information for the adverse event, wherein frequency of the monitoring is based on the determined level of risk; storing, via the processor, the captured information to associate the captured information with the adverse event; and in response to occurrence of the adverse event from performance of the medical related activity: prompting, via the processor, the user to provide information pertaining to conditions occurring prior to the adverse event; updating, via the processor, the stored information for the adverse event with the information provided by the user; and transmitting, via the processor, the updated information to a provider associated with the medical related activity.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “…via a/the processor…” perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a 
  This judicial exception is not integrated into a practical application because the “processor” is recited at a high-level of generality (i.e., “User device 105 includes a network interface (I/F) 106, at least one processor 107, a camera 108, a location module 109, a display 110, and memory 115. Memory 115 may include application 120. User device 105 may include a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a thin client, or any programmable electronic device capable of executing computer readable program instructions.” in Paragraph [0016]). Claim 1 also recites the “…via the processor…” “transmitting…the updated information 
Claims 2-4 further define the groups of information. Claim 5 merely describes notifying other people. Claims 7-11 further defines acquiring information from a subject and manually monitoring users to either alert and limiting the risk profile. Claim 12 merely describes the processor further.
Claims 13-16 and 17-20 recite functions that mirror claims 1-4. These limitations fall within the “Methods of Organizing Human Activity” grouping of abstract ideas as explained above with respect to claim 1 but for the recitation of generic components. Other than reciting a general purpose processor for performing the process, nothing in the claim precludes the steps from practically being performed by a person as explained above with respect to claims 1-12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. Patent Pre-Grant Publication No. 2016/0135706) in view of Hohnloser (U.S. Patent Pre-Grant Publication No. 2003/0065241).
As per independent claim 1, Sullivan discloses a computer-implemented method for managing and capturing information for a medical related adverse event comprising: monitoring the user, via the processor, to capture environmental and contextual information for the adverse event, wherein frequency of the monitoring is based on the determined level of risk (See 
While Sullivan teaches the method described above, Sullivan may not explicitly teach determining, via a processor, a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user.
Hohnloser teaches a method for determining, via a processor, a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user (See Paragraphs [0031]-[0032]: A demographic profile is utilized to identify data for a baseline risk that the individual will experience the outcome over one or more specified periods of time and a set of risk factors can be identified for the certain member of the same demographic group, which the Examiner is interpreting a demographic profile to encompass a medical profile of a user, and the set of risk factors to encompass the risk profile.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Sullivan to include determining, via a processor, a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user as taught by Hohnloser (Sullivan discloses a similar process, but does not fully encompass the claimed portion as Hohnloser does.). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sullivan with 
As per claim 2, Sullivan/Hohnloser discloses the method of claim 1 as described above. Sullivan may not explicitly teach wherein the user includes a patient, the medical related activity includes administering medication, and the risk profile is based on one or more from a group of: newness of medications in the medical profile of the user, characteristics of administration of the medication, prior adverse events, characteristics of the user, and risk of using the medication based on populations.
Hohnloser teaches a method wherein the user includes a patient, the medical related activity includes administering medication, and the risk profile is based on one or more from a group of: newness of medications in the medical profile of the user, characteristics of administration of the medication, prior adverse events, characteristics of the user, and risk of using the medication based on populations (See Paragraph [0036]: The stored data may be used for risk assessment, risk enrichment, and the recommendation of diagnostic evaluations and therapies suitable to the risk profile and medical history of an individual , which the Examiner is interpreting the medical history to encompass prior adverse events or characteristics of the user.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Sullivan to include the user includes a patient, the medical related activity includes administering medication, and the risk profile is based on one or more from a group of: newness of medications in the medical profile of the user, characteristics of administration of the medication, prior adverse events, characteristics of the user, and risk of using the medication based on populations as taught by Hohnloser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 
As per claim 3, Sullivan/Hohnloser discloses the method of claims 1-2 as described above. Sullivan further teaches wherein the prior adverse events are based on one or more from a group of: combinations of medications that produce adverse events, time of initial administration to a median occurrence of an adverse event, and an observation time until occurrence of an adverse event (See Paragraphs [0304]-[0306]: A process is described to identify periods of time-until-event periods based on the subject’s data, which the Examiner is interpreting the periods of time-until-event periods to encompass observation time until occurrence of an adverse event.).
As per claim 4, Sullivan/Hohnloser discloses the method of claim 1 as described above. Sullivan further teaches wherein the environmental and contextual information includes one or more from a group of: time, location, weather conditions, and physiological characteristics of the user (See Paragraph [0369]: A process is described for monitoring and collecting a subject’s physiological information, which the Examiner is interpreting to encompass the physiological characteristics of the user.).
As per claim 5, Sullivan/Hohnloser discloses the method of claim 1 as described above. Sullivan further including: alerting one or more other users with corresponding risk profiles and altering monitoring of the other users in response to occurrence of the adverse event (See Paragraphs [0495]-[0497]: A process is described that is able to classify subjects based on their medical conditions and the subject is asked if they have any warning signs to prompt the subject to either communicate with a medical professional or not, which the Examiner is interpreting to encompass the claimed portion as alerts can be sent to multiple other users (See Paragraph [0506]).).
As per claim 7, Sullivan/Hohnloser discloses the method of claim 1 as described above. Sullivan further teaches wherein monitoring the user further comprises: capturing vital signs of the user via one or more wearable sensors (See Paragraph [0511]: A configuration is described that utilizes sensors for monitoring the subject.).
As per claim 8, Sullivan/Hohnloser discloses the method of claim 1 as described above. Sullivan further teaches wherein monitoring the user further comprises: monitoring the user in response to one or more conditions conducive for occurrence of the adverse event (See Paragraph [0261]: The subject’s medical condition to perform data logging and storage and to provide medical treatment to the subject in response to a detected medical event, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 9, Sullivan/Hohnloser discloses the method of claim 1 as described above. Sullivan further teaches alerting the user to report a potential adverse event based on one or more from a group of an amount of captured information and an analysis of the captured information indicating occurrence of the potential adverse event (See Paragraph [0296]: An early warning system can predict medical events and various actions or responses may be suggested to the subject based on a time for a predicted medical event, which the Examiner is interpreting to encompass the claimed portion since the early warning system relies on the subject’s captured information.).
As per claim 10, Sullivan/Hohnloser discloses the method of claim 1 as described above. Sullivan further teaches further comprising: alerting the user with a notification template related to risk and current adverse events (See Paragraph [0514]: The control unit determines whether an action and/or alarm is recommended based on a comparison of the event estimation of risk scores 
As per claim 11, Sullivan/Hohnloser discloses the method of claims 1-2 as described above. Sullivan further teaches wherein determining the level of risk further comprises: limiting the risk profile based on immediacy of administration of the medication (See Paragraph [0480]: A process is described to adjust thresholds when there is an immediacy and the recommendation can be based on the thresholds, which the Examiner is interpreting the confidence or critical thresholds to encompass limiting risk profile based on immediacy of administration of the medication.).
As per claim 12, Sullivan/Hohnloser discloses the method of claim 1 as described above. Sullivan further teaches wherein the processor includes a mobile device (See Paragraph [0507]: The processor is utilized in a mobile device.).
As per independent claim 13, Sullivan discloses a computer system for managing and capturing information for a medical related adverse event, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: monitor the user to capture environmental and contextual information for the adverse event, wherein frequency of the monitoring is based on the determined level of risk (See Paragraph [0470]: A type and manner of warning provided to the subject based on the cardiac event estimation of risk score may vary based on the criticality measure and confidence measure of the event estimation of risk score, the device may adjust the frequency of measurements that are taken and can vary based on the criticality of the event and the probability that the event will 
While Sullivan teaches the system described above, Sullivan may not explicitly teach determine a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user.
Hohnloser teaches a system for determine a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user (See Paragraphs [0031]-[0032]: A demographic profile is utilized to identify data for a baseline risk that the individual will experience the outcome over one or more specified periods of time and a set of risk factors can be identified for the certain member of the same demographic group, which the Examiner is interpreting a demographic profile to encompass a medical profile of a user, and the set of risk factors to encompass the risk profile.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Sullivan to include determine a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user as taught by Hohnloser (Sullivan discloses a similar process, but does not fully encompass the claimed portion as Hohnloser does.). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sullivan with Hohnloser with the motivation of improving cost efficiency (See Background of Hohnloser in Paragraph [0006]).
As per claim 14, Sullivan/Hohnloser discloses the system of claim 13 as described above. Sullivan may not explicitly teach wherein the user includes a patient, the medical related activity includes administering medication, and the risk profile is based on one or more from a group of: 
Hohnloser teaches a system wherein the user includes a patient, the medical related activity includes administering medication, and the risk profile is based on one or more from a group of: newness of medications in the medical profile of the user, characteristics of administration of the medication, prior adverse events, characteristics of the user, and risk of using the medication based on populations (See Paragraph [0036]: The stored data may be used for risk assessment, risk enrichment, and the recommendation of diagnostic evaluations and therapies suitable to the risk profile and medical history of an individual, which the Examiner is interpreting the medical history to encompass prior adverse events or characteristics of the user.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Sullivan to include the user includes a patient, the medical related activity includes administering medication, and the risk profile is based on one or more from a group of: newness of medications in the medical profile of the user, characteristics of administration of the medication, prior adverse events, characteristics of the user, and risk of using the medication based on populations as taught by Hohnloser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sullivan with Hohnloser with the motivation of improving cost efficiency (See Background of Hohnloser in Paragraph [0006]).
As per claim 15, Sullivan/Hohnloser discloses the system of claims 13-14 as described above. Sullivan further teaches wherein the prior adverse events are based on one or more from a group of: combinations of medications that produce adverse events, time of initial administration 
As per claim 16, Sullivan/Hohnloser discloses the system of claim 13 as described above. Sullivan further teaches wherein the environmental and contextual information includes one or more from a group of: time, location, weather conditions, and physiological characteristics of the user (See Paragraph [0369]: A process is described for monitoring and collecting a subject’s physiological information, which the Examiner is interpreting to encompass the physiological characteristics of the user.).
As per independent claim 17, Sullivan discloses a computer program product for managing and capturing information for a medical related adverse event, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: monitor the user to capture environmental and contextual information for the adverse event, wherein frequency of the monitoring is based on the determined level of risk (See Paragraph [0470]: A type and manner of warning provided to the subject based on the cardiac event estimation of risk score may vary based on the criticality measure and confidence measure of the event estimation of risk score, the device may adjust the frequency of measurements that are taken and can vary based on the criticality of the event and the probability that the event will occur, which the Examiner is interpreting the criticality measure and confidence measure to encompass capturing environmental and contextual information as the criticality measure is in reference to the severity of the event which can encompass environmental and contextual information, and the frequency 
While Sullivan teaches the computer program product described above, Sullivan may not explicitly teach determine a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user.
Hohnloser teaches a computer program product for determine a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user (See Paragraphs [0031]-[0032]: A demographic profile is utilized to identify data for a baseline risk that the individual will experience the outcome over one or more specified periods of time and a set of risk factors can be identified for the certain member of the same demographic group, which the Examiner is interpreting a demographic profile to encompass a medical profile of a user, and the set of risk factors to encompass the risk profile.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Sullivan to include determine a level of risk for occurrence of an adverse event from performing a medical related activity, wherein the level of risk is based on the medical related activity, a medical profile of a user, and a risk profile of the user as taught by Hohnloser (Sullivan discloses a similar process, but does not fully encompass the claimed portion as Hohnloser does.). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sullivan with Hohnloser with the motivation of improving cost efficiency (See Background of Hohnloser in Paragraph [0006]).
As per claim 18, Sullivan/Hohnloser discloses the computer program product of claim 17 as described above. Sullivan may not explicitly teach wherein the user includes a patient, the medical related activity includes administering medication, and the risk profile is based on one or more from a group of: newness of medications in the medical profile of the user, characteristics of administration of the medication, prior adverse events, characteristics of the user, and risk of using the medication based on populations.
Hohnloser teaches a computer program product wherein the user includes a patient, the medical related activity includes administering medication, and the risk profile is based on one or more from a group of: newness of medications in the medical profile of the user, characteristics of administration of the medication, prior adverse events, characteristics of the user, and risk of using the medication based on populations (See Paragraph [0036]: The stored data may be used for risk assessment, risk enrichment, and the recommendation of diagnostic evaluations and therapies suitable to the risk profile and medical history of an individual , which the Examiner is interpreting the medical history to encompass prior adverse events or characteristics of the user.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer program product of Sullivan to include the user includes a patient, the medical related activity includes administering medication, and the risk profile is based on one or more from a group of: newness of medications in the medical profile of the user, characteristics of administration of the medication, prior adverse events, characteristics of the user, and risk of using the medication based on populations as taught by Hohnloser. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sullivan with Hohnloser with the motivation of improving cost efficiency (See Background of Hohnloser in Paragraph [0006]).
As per claim 19, Sullivan/Hohnloser discloses the computer program product of claims 17-18 as described above. Sullivan further teaches wherein the prior adverse events are based on one or more from a group of: combinations of medications that produce adverse events, time of initial administration to a median occurrence of an adverse event, and an observation time until occurrence of an adverse event (See Paragraphs [0304]-[0306]: A process is described to identify periods of time-until-event periods based on the subject’s data, which the Examiner is 
As per claim 20, Sullivan/Hohnloser discloses the computer program product of claim 17 as described above. Sullivan further teaches wherein the environmental and contextual information includes one or more from a group of: time, location, weather conditions, and physiological characteristics of the user (See Paragraph [0369]: A process is described for monitoring and collecting a subject’s physiological information, which the Examiner is interpreting to encompass the physiological characteristics of the user.).
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (U.S. Patent Pre-Grant Publication No. 2016/0135706) in view of Hohnloser (U.S. Patent Pre-Grant Publication No. 2003/0065241) in further view of Garcia et al. (U.S. Patent Pre-Grant Publication No. 2017/0228745).
As per claim 6, Sullivan/Hohnloser discloses the method of claim 1 as described above. Sullivan may not explicitly teach wherein prompting the user further comprises one or more from a group of: transmitting a questionnaire to the user to determine a cognitive load.
Hohnloser teaches a method wherein prompting the user further comprises one or more from a group of: transmitting a questionnaire to the user to determine a cognitive load (See Paragraph [0031]: Questionnaires can be delivered to the subject and the questionnaires are in reference to the adjustment determined from the risk factor effects, prevalence rates, and the various values, which the Examiner is interpreting to encompass determine a cognitive load as the questionnaire could have questions in reference to cognitive load.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Sullivan to include the user includes a patient, the medical related activity includes 
While Sullivan/Hohnloser teaches a method wherein prompting the user further comprises one or more from a group of: transmitting a questionnaire to the user to determine a cognitive load, Sullivan/Hohnloser may not explicitly teach transmitting requests for information pertaining to user feelings and sentiments.
Garcia teaches a method wherein prompting the user further comprises one or more from a group of: transmitting requests for information pertaining to user feelings and sentiments (See Paragraph [0044]: A process is described for transmitting a perception and feeling reporting tool that allows a participant to record their feelings and emotions, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Sullivan/Hohnloser to include prompting the user further comprises one or more from a group of: transmitting requests for information pertaining to user feelings and sentiments as taught by Garcia. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sullivan/Hohnloser with Garcia with the motivation of accurately capturing user emotions (See Background of Garcia in Paragraph [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vemulapalli et al. (U.S. Patent Pre-Grant Publication No. 2020/0176118), describes methods and systems for determining the risk of a septic shock in a patient or for identifying a patient at high risk of septic shock, Lewis (U.S. Patent Pre-Grant Publication No. 2018/0166174), describes a series of medical steps to provide to a medical provider with both subjective and objective risk, and Forouzanfar (“Application of Mobile Phone-Based ECG, Heart-Rate and Physical Activity Monitor for Heart Failure Management”), describes a wearable heart rate, ECG, and physical activity monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626